Citation Nr: 1200389	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability, to include as secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from January 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2010, the Board remanded this case for additional development.  The case has since returned to the Board.  On review, there was substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence is against finding that currently diagnosed lumbosacral spine disability is related to active military service or is proximately due to or aggravated by the service-connected left knee disability; and there is no evidence of lumbosacral spine arthritis manifested to a compensable degree within one year following discharge from active service.  


CONCLUSION OF LAW

A lumbosacral spine disability was not incurred or aggravated during service, may not be presumed to have been incurred therein, and is not secondary to service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2008 and October 2010 of the information and evidence needed to substantiate and complete a service connection claim, to include on a secondary basis.  These letters included notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was also provided notice how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the November 2011 supplemental statement of the case.  

VA has also fulfilled its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical records, and identified private records.  The Board acknowledges that the Veteran is receiving benefits from the Social Security Administration.  These benefits, however, are based on age and not disability.  The Veteran has not identified these records as relevant and the Board has no reason to believe that they contain information pertinent to the appeal.  Thus, the Board finds no basis for remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  

The Veteran was provided a VA examination in January 2009 and an addendum was obtained in January 2011.  The Board acknowledges that the examinations did not separately address aggravation.  The examiner stated that the condition/disability is not caused by or a result of the knee condition.  The examiner further stated that the medical literature does not support a causal relationship between knee conditions and degenerative joint and disc disease of the spine, especially since the knee condition was mild and does not cause any significant gait problems which would be necessary to affect the spine.  In the context of the particular facts of this case, the Board interprets this statement to include consideration of aggravation.  In this regard, the Board notes that the examiner's statement that the mild knee problem could not "affect the spine" is very broad and precludes a finding of any type of effect including both causation and aggravation.  Therefore, the Board finds the examination reports sufficient for rating purposes.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.  

Analysis
 
In January 2009, the RO denied entitlement to service connection for lumbosacral strain.  The Veteran disagreed and subsequently perfected an appeal of this decision.  

In various statements, the Veteran reported back problems resulting from favoring his left knee.  In a March 2010 statement, the Veteran reported that his lumbosacral pain became evident in 2006 as a result of his service-related knee injury.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310(a).  This includes disability made chronically worse by service-connected disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records do not show complaints or treatment related to the lumbosacral spine and on discharge examination in June 1946, the Veteran's spine was reported as normal on clinical evaluation.  

In May 2007, the Veteran underwent a computed tomography (CT) scan of the abdomen and pelvis.  It was noted that the lumbar spine had degenerative changes with at least moderate stenosis in the last four levels.  

The Veteran underwent a VA examination in January 2009.  The claims folder was reviewed.  The Veteran reported that he experienced low back pain beginning in 2006, which has become progressively worse since onset.  Gait was described as normal.  No spine x-rays were done.  Following physical examination, diagnosis was lumbosacral strain.  The examiner opined that the lumbosacral strain was less likely as not (less than 50/50 probability) caused by or a result of service-connected left knee degenerative joint disease.  Rationale for the opinion was as follows:

The back pain started in 2006 but there is no medical documentation or any x-rays available to show an on-going problem.  The left knee condition is mild and does not cause significant gait problems which would be necessary to affect the spine.  

In December 2009, the Veteran's private physician, Dr. W.A., stated that the Veteran had "a history of bilateral knee pain, low back pain, osteoarthritis with degenerative changes in his lower back."  

The Veteran underwent magnetic resonance imaging (MRI) of the lumbar spine in August 2010.  Impression included (1) remote compression fracture of the L1 vertebral body with retropulsion of the superior endplate.  Does not cause significant canal narrowing; and (2) multilevel degenerative disc disease with disc bulges at all levels and facet and ligamentous changes at all levels.  Moderate canal narrowing at L2-L3 to approximately 7.0 mm.  Mild canal narrowing at L4-L5 and L5-S1, as described above.  
 
A VA addendum was obtained in January 2011.  The examiner stated that the diagnosis was changed from lumbar strain to degenerative disc disease/degenerative joint disease of the lumbar spine, based on the August 2010 MRI.  Regarding whether the disability was related to service, the examiner stated that it was not caused by or a result of service.  He noted that service records and separation examination were silent for back problems and there was no medical documentation of a chronic back condition before the 2006 date of onset of back pain.  The examiner further stated that the disability was not caused by or a result of the knee condition.  The following rationale was provided:

Medical literature does not support a causal relationship between knee conditions and DDD/DJD lumbar spine.  There is no medical consensus of a causal relationship between DJD knee and DJD/DDD lumbar spine.  Especially since as noted in 1/21/09 Medical Opinion: the left knee condition is mild and does not cause significant gait problems.  

On review, there is no evidence of lumbar spine problems during active service and evidence of record does not relate current findings to military service or events therein.  There is also no evidence of lumbosacral spine arthritis manifested to a compensable degree within one year following discharge from active service.  Service connection on a direct or presumptive basis is not warranted.  

The Veteran's primary contention is that his current lumbosacral spine disability is related to his service-connected left knee disability.  The Veteran is currently service-connected for residuals of a left knee injury, evaluated as 10 percent disabling.  

As set forth above, the VA opinions do not support the Veteran's contentions.  That is, the VA examiner determined that the Veteran's service-connected left knee disability could not have affected his low back as the knee disorder did not cause significant gait problems.  The VA opinions were based on claims file review as well as the Veteran's reported history and examination findings.  The opinions are considered highly probative and the record does not contain competent evidence to the contrary.  

In making this determination, the Board has considered the Veteran's January 2010 statement that his treating physician "verbally agreed the accompanying back pain is probably a result of favoring the left knee pain (limping)"; and the March 2010 statement that "[h]is [doctor's] verbal assurance to me at the time of treatment was that the back pain was very likely a result of limping due to the old knee injury."  

The Board finds the Veteran's statements regarding what his physician told him too attenuated to constitute competent medical evidence of a nexus to service-connected disability.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  While a Veteran may be competent to simply report that a physician had told him that he had a particular diagnosis, a Veteran is not competent to relay a medical opinion which may be much more complex than a simple diagnosis.  The Board further notes that while the referenced physician submitted a December 2009 statement regarding the Veteran's current medical disabilities, such statement did not include a favorable nexus opinion or otherwise address causation.  

The Board acknowledges the Veteran's sincere belief that his current lumbosacral spine disability is related to his service-connected left knee disability.  As a lay person, however, he is not competent to provide an opinion on a complex medical issue.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In summary, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a lumbosacral spine disability, to include as secondary to service-connected left knee disability, is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


